Citation Nr: 1000508	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  09-15 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1961 to 
July 1964.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  

In September 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The record reflects that the Board received new evidence from 
the Veteran that was associated with the claims folder after 
the issuance of the March 2008 statement of the case.  A 
written waiver of RO consideration, signed by the Veteran's 
representative, was included with the new evidence.


FINDINGS OF FACT

1.  The competent clinical evidence of record reflects the 
Veteran's bilateral hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence to be causally related to the 
Veteran's active service.

2.  The competent clinical evidence of record reflects that 
the Veteran's bilateral tinnitus was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be causally related to the Veteran's 
active service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1131, 1154, 5107(West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).

2.  Bilateral tinnitus was not incurred in, or aggravated by, 
active service, nor may it be presumed (as an organic disease 
of the nervous system), to have been so incurred or 
aggravated.  38  U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence dated in April 2007, VA informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The correspondence also notified him that a 
disability rating and effective date would be assigned, in 
the event of award of the benefit sought, as required by the 
Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), military 
personnel records, private medical correspondence and 
records, VA examination and treatment records, and the 
Veteran's statements in support of his claims, to include his 
testimony at a videoconference Board hearing.  The Board has 
carefully reviewed the statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

A VA examination and opinion with respect to the issues of 
hearing loss disability and tinnitus was obtained in October 
2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination and opinion obtained 
in this case are more than adequate, as the opinion was 
predicated on a full audiometric examination of the Veteran 
and a review of his claims file.  It considered the pertinent 
evidence of record, to include audiometric results and the 
statements of the Veteran regarding in-service, and post 
service, acoustic trauma.  Although it does not include a 
review of the Veteran's private medical records, dated in 
September 2009, the Board finds that such a review is not 
necessary, as the Veteran's reported history of hearing loss 
is essentially the same in both the September 2009 private 
examination and the October 2008 VA examination.  In 
addition, both examination reports note a reported history of 
long term tinnitus, and a clinical diagnosis of normal to 
mild sloping to severe sensorineural bilateral hearing loss.  
The Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In the October 2008 VA examination report, 
the examiner noted that the Veteran has the greatest 
difficulty in hearing conversations in background noise, when 
he cannot see the speaker's face, and on the telephone.  He 
further noted that the Veteran reported often missing 
conversation and having to ask others to repeat themselves.  
Thus, it is established that the VA examiner did consider the 
functional effects caused by the hearing disability.

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus or hearing loss disability, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.



Bilateral Hearing Loss Disability

The Veteran avers that he has bilateral hearing loss as a 
result of active service.  The first element of a claim for 
service connection is that there must be evidence of a 
current disability. 

The evidence of record includes October 2008 VA audiological 
evaluation results.  The evaluation revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
45
65
LEFT
10
15
30
50
60

The word recognition score was 94 percent for the right ear 
and 92 percent for the left ear using the Maryland CNC word 
list test.  The Board notes that the Veteran has current 
bilateral hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran testified that he was exposed to noise 
trauma as a tank crewman.  The Board notes that the Veteran's 
DD Form 214 reflects that the Veteran served as a personnel 
specialist, or clerk, while in service.  The Veteran's 
personnel records reflect that he was a "loader", with an 
armored cavalry unit from January 1962 to January 1963, and 
was a typist subsequent to that.  The Veteran's exposure to 
acoustic trauma in service is conceded as consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 
2002).  

The third requirement for service connection is medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  The Board finds the third 
requirement for service connection has not been met.  

The Veteran's STRS are negative for any complaints of, or 
treatment for, hearing loss or tinnitus.  A report of medical 
history for enlistment purposes, dated in August 1961, 
reflects that the Veteran had previously had ear, nose, or 
throat trouble.  The physician's summary and elaboration of 
this notes that the Veteran had frequent attacks of 
pharyngitis with swelling glands.  An August 1961 medical 
examination report, for enlistment purposes, reflects that, 
upon clinical examination,  the Veteran's ears were noted to 
be normal.  No audiometric results are noted on the report.  
The examination report reflects that his hearing on whispered 
voice testing was reported as 15/15 bilaterally.  While 
audiometric testing is undoubtedly more precise than a 
whisper voice test, the whisper voice test is an alternative 
means of testing hearing.  See Smith v. Derwinski, 2 Vet. 
App. 137, 138, 140 (1992). 

A June 1964 report of medical history for separation purposes 
reflects that the Veteran reported that he had previously had 
ear, nose, or throat trouble.  The physician's summary and 
elaboration notes that the Veteran had several bouts of 
tonsillitis, and a peritonsillar abscess.  The report also 
notes that the Veteran had a tonsillectomy while in service.  
A June 1964 report of medical examination for separation 
purposes reflects that, upon clinical evaluation, the 
Veteran's ears were noted to be normal.  The audiological 
evaluation revealed that pure tone thresholds, in decibels, 
converted from American Standards Associates (ASA) units to 
reflect the current International Standards Organization 
(ISO) and American National Standards Institute (ANSI) 
standards were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
10
10
--
5


In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court 
held that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Thus, based on audiometric results, the 
Veteran's hearing at separation was normal.

A claimant who seeks to establish service connection for 
hearing loss disability must show, as is required in a claim 
for service connection for any disability, that current 
hearing loss disability is the result of an injury or disease 
incurred in, or aggravated by, service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  The Court has also held 
that the regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley, supra., 38 U.S.C.A. §§ 
1110 and 1131; C.F.R. §§ 3.303 and 3.304.

The October 2008 VA examiner's report reflects that the 
examiner opined, based on the Veteran s separation audiogram 
and STRs, that the Veteran's current hearing loss disability 
is not causally related to active service. 

The evidence of record includes correspondence and medical 
records from a private audiologist, R.G., dated in September 
2009.  R.G. opined that "given [the Veteran]'s reported 
history and today's audiological findings it may be likely 
that his current difficulties with hearing loss and tinnitus 
are a result of the excessive noise exposure that he was 
subjected to during his military service from 1961 to 1964."

The probative value of medical opinions is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  There is no requirement that additional evidentiary 
weight be given to the opinion of a medical provider who 
treats a Veteran; courts have repeatedly declined to adopt 
the "treating physician rule."  See White v. Principi, 243 
F.3d 1378, 1381 (Fed. Cir. 2001).  In weighing the probative 
value of the medical opinions noted above, the Board finds, 
for reasons noted below, that the opinion of the October 2008 
VA examiner is more probative than the September 2009 private 
physician opinion.

The October 2008 VA examination report reflects that the 
examiner reviewed the Veteran's claims file; therefore, the 
examiner's opinion was based, not only the history provided 
by the Veteran, but also his STRs.  The September 2009 
private audiologist's opinion was based on the Veteran's 
reported history, without a review of his claims file.  In 
this regard, the Board notes that R.G.'s opinion reflects 
that the Veteran reported being "exposed to excessive noise 
on a daily basis."  This history is not supported by the 
record, which indicates that the Veteran served as a clerk 
typist for at least 50 percent of his military service.  
There is no evidence of record that as a clerk typist, the 
Veteran would have been exposed to "excessive" noise on a 
daily basis.  In addition, the Veteran testified at the 
September 2009 videoconference Board hearing that he was 
exposed to gunfire approximately six to seven months of his 
service, and not on a daily basis between 1961 and 1964 as 
reflected in the private audiologist's opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (stating that 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion).

In addition, R.G.'s opinion, which states that the Veteran's 
hearing loss "may likely" be related to military service, 
is too speculative in nature to be probative.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish a causal relationship).
 
The Veteran testified at the September 2009 videoconference 
Board hearing that he has been having hearing problems since 
the late 1960s or early 1970s.  (See hearing transcript page 
8).  The Board also notes that the Veteran testified that, 
after service, he went to work in a "very quiet area", 
which was "not like a factory situation."  (See transcript 
page 9 and 10).  The Veteran's military personnel records 
contain two pertinent DA Forms 1140-1 (Army Reserve 
Qualifications Questionnaire).  A DA Form 1140, dated in May 
1965, reflects that the Veteran reported working as a 
"fabricator" and that his duties included being a "press 
operator".  A September 1965, reflects that the Veteran 
reported that since May 1965, he was a "factory worker" and 
that his duties included operating machinery.  The Board 
finds that the Veteran's statements made in the 1960s are 
more credible, with regard to his employment conditions at 
that time, than statements made approximately 40 years later. 

The earliest evidence of record of hearing loss is a June 
2004 private industrial hearing test report, which reflects 
that audiological testing revealed that the Veteran had 
hearing loss disability.  The Board notes that this was 
approximately 40 years after separation from service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000.)

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for bilateral hearing loss disability because the 
third criterion for service connection, medical evidence of a 
nexus between the current disability and the in-service 
disease or injury, has not been met.  

The Board notes that the Veteran may sincerely believe that 
his bilateral hearing loss disability is causally related to 
active service.  However, the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  
Espiritu supra.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Bilateral Tinnitus

The earliest clinical evidence of record that the Veteran 
complained of, or sought treatment for tinnitus, is the June 
2004 industrial hearing health report which reflects that the 
Veteran reported ringing in the ears bilaterally.  As noted 
above, the Veteran's exposure to acoustic trauma in service 
is conceded.  38 U.S.C.A. § 1154(a).  However, the Veteran's 
STRs are negative for complaints of tinnitus and the report 
of medical examination for separation reflects normal ears.  

The October 2008 VA examination report reflects that the 
Veteran reported that tinnitus "began years and years ago; 
forever", and that the Veteran could not specify an 
approximate date of onset.  He described the frequency as 
constant.  The examiner opined that the Veteran's tinnitus is 
not caused by, or a result, of military noise exposure.

The September 2009 private audiologist correspondence from 
R.G. reflects that the Veteran reported that his tinnitus 
began in service and has been constant bilaterally since 
leaving the service in 1964.  The audiologist opined that 
that it "may be likely" that the Veteran's tinnitus is a 
result of excessive noise exposure in service from 1961 to 
1964.  R.G.'s opinion, which uses the terms "may be 
likely", is too speculative in nature to be probative.  See 
Bostain, supra.

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first- hand knowledge (e.g., 
experiencing ringing in his ears).  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the 
Board finds that the Veteran is competent to report that he 
has current tinnitus.  However, the Veteran has not been 
shown to possess the requisite skills or training necessary 
to be capable of making competent etiological opinions.  
Espiritu, supra.  

While the Veteran is competent to assert that he has had 
tinnitus since service, there is no clinical evidence that he 
complained of, or sought treatment for, tinnitus for 
approximately 40 years after separation from service.  While 
the Board acknowledges that the absence of any corroborating 
medical evidence supporting assertions, in and of itself, 
does not render lay statements incredible, such absence is 
for consideration in determining credibility.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting 
that the absence of contemporaneous medical documentation may 
go to the credibility and weight of Veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, 
render the lay testimony incredible).  See also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . 
a layperson is competent to identify the medical condition.)  
The Board finds the Veteran's statement that he has had 
tinnitus since service to be less than credible when 
considered with the record as a whole.

The Veteran testified at the September 2009 Board hearing 
that he "would venture to say" that the reason that he 
reported, on his report of medical history for separation 
purposes, that he had prior ear, nose, and throat trouble, 
was because of his tinnitus.  However, the Veteran also 
acknowledged that he does not remember this examination.  
Moreover, the report clearly notes, with regard to his 
checked block of trouble, that the Veteran had several bouts 
of tonsillitis, and a peritonsillar abscess.  There is no 
mention of tinnitus.  The Board notes that if the Veteran had 
tinnitus at this time, it would have been reasonable for it 
to be annotated on the form, along with the other 
annotations.  The Board notes that the Veteran reported to 
the September 2009 examiner that his tinnitus began in 
service; however, one year earlier he had informed the 
October 2008 VA examiner that he could not specify when his 
tinnitus began.

In the absence of demonstration of continuity of 
symptomatology by credible evidence, or a competent clinical 
opinion relating the current bilateral tinnitus to service, 
the initial demonstration of tinnitus approximately 40 years 
after separation from service is too remote to be reasonably 
related to service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable, and service connection for bilateral tinnitus is 
not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss disability is denied.

2.  Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


